Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Leanza (US 9,259,998).
[Claim 1] Regarding claim 1, Leanza discloses a vehicle substructure comprising: a battery case having a battery housed therein (Leanza discloses “hybrid electronic equipment/hardware 132 in a housing 130 beneath the vehicle and seats. One of ordinary skill in the art can select any components including the battery to mount in the housing and it would have been obvious as it is conventional in the art to place the vehicle battery beneath the vehicle similarly to the fuel tank) and including a bottomed case pan (140) having an opening at a top thereof (FIG 2) and a case cover (278)  to close the opening of the case pan (FIG 2); a floor panel (104) positioned above the battery case (FIG 2); a pair of right and left seat frames (292-290) fixed to a top surface of the floor panel (FIG 3); and a cross member (FIG 2, 114-116, 270 are exemplary members used to connect the housing to the vehicle) extending in a vehicle width direction in the battery case (FIG 2) and fastened to the pair of right and left seat frames (FIG 3 shows connection to the seat frames) wherein the pair of right and left seat frames extend in a vehicle front-rear direction (Seat frames conventionally extend front to rear so that they can be secured in each respective corner) and are provided with mounting holes in the vehicle front-rear direction for fastening the cross member (Leanza, FIG 3 shows the housing attaching at the seat frames).

    PNG
    media_image1.png
    767
    611
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    762
    631
    media_image2.png
    Greyscale



Allowable Subject Matter
1.	Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Leanza (9,259,998) represents a similar battery housing as claimed by Applicant but fails to disclose wherein the pair of right and left seat frames include a pair of right and left outer seat frames connected to side sills, and a pair of right and left inner seat frames connected to a center tunnel of the vehicle substructure, the outer seat frames and inner seat frames are respectively provided, in the vehicle front-rear direction thereof, with the mounting holes, the mounting holes in the outer seat frames are in a long hole shape, and the mounting holes in the inner seat frames are in a circular shape and wherein the outer seat frame includes a horizontal plate extending substantially horizontally, and a vertical wall curved at an inner end in the vehicle width direction of the horizontal plate and extending downward, an outer end in the vehicle width direction of the horizontal plate is joined to the side sill, lower end of the vertical wall is joined to a top surface of the floor panel, and the horizontal plate is provided, in the vehicle front-rear direction thereof, with the mounting holes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES J TRIGGS/         Examiner, Art Unit 3614                                                                                                                                                                                               
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614